Citation Nr: 0025432	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  00-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty from September 1942 to March 
1946.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.


REMAND

In his appeal statement received  February 22, 2000, the 
veteran indicated he did not desire a personal hearing before 
a member of the Board of Veterans' Appeals (Board).  However, 
in a later statement, apparently received at the RO on 
February 29, 2000, he requested a personal hearing before a 
member of the Board at a local VA office (Travel Board 
hearing).  The RO has requested that the veteran's claims 
folder be returned for this purpose.

The Board notes that at some ROs, hearings employing 
"videoconferencing" techniques are now possible before the 
Board in lieu of a Travel Board Hearing.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Travel Board or Board Videoconference 
hearing.  The RO should contact the 
veteran at his last known address of 
record and through his representative and 
provide notice of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



